Title: From George Washington to William Livingston, 21 August 1777
From: Washington, George
To: Livingston, William



Sir
Camp in Bucks County [Pa.] 21st Augt 1777

I do myself the Honor to inclose you a Resolve of Congress which I have just received, directing me to call on you for one thousand Militia from the State of New Jersey to releive a like number of the Militia of the State of New York at present in garrison at the Forts upon Hudsons River, who are to march to the reinforcement of the Northern Army. The requisition makes no mention of any particular time of Service, but as the York Militia were engaged to the first of November, those of

your State should if possible be drawn out for the same time. I shall be glad to hear how far and how soon you think the request may be complied with.
I have just recd advice from Virginia that the Fleet were seen on the 15th instant standing in towards Cape Charles but whether with a real design to enter Chesapeak could not be then determined. I have the Honor to be with the greatest Respect Sir Yr most obt Servt.

P.S. If the first Class of Militia cannot be called out for so long a time as the first of Novemr they may be releived by another.

